     Case 1:19-cr-00182-DAD-BAM Document 68 Filed 06/02/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2
     MEGAN T. HOPKINS, Bar #294141
3    REED GRANTHAM, Bar #294171
     Assistant Federal Defenders
4    Office of the Federal Defender
     2300 Tulare Street, Suite 330
5    Fresno, CA 93721-2226
     Telephone: 559-487-5561
6
     Fax: 559-487-5950
7
     Attorneys for Defendant
8    MICHAEL STUBER
9
                             IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13    UNITED STATES OF AMERICA,                    )   Case No.: 1:19-cr-000182-DAD-BAM
                                                   )
14           Plaintiff,                            )   ORDER GRANTING DEFENDANT’S
                                                   )   MOTION TO MODIFY CONDITIONS
15                   vs.                           )   OF PRETRIAL RELEASE
                                                   )
16    MICHAEL STUBER,                              )
                                                   )
17           Defendant.                            )
                                                   )
18
            The Court hereby GRANTS the defendant’s motion to modify the conditions of pretrial
19
     release, and modifies the conditions of release as follows:
20
            It is ORDERED that the electronic monitoring condition and the corresponding curfew
21
     condition be removed. It is FURTHER ORDERED that the defendant shall restrict his travel to
22
     the count(ies) of his residence and employment, and not travel outside of those counties without
23
     the prior approval of the pretrial services officer, EXCEPT for travel for court appearances,
24
     meetings with his attorney, religious services and as necessary to receive medical treatment.
25
     ///
26
     ///
27
     ///
28
     Case 1:19-cr-00182-DAD-BAM Document 68 Filed 06/02/20 Page 2 of 2


1
     All other conditions of release shall remain in effect.
2
     IT IS SO ORDERED.
3
4       Dated:     June 2, 2020
                                                        UNITED STATES DISTRICT JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
